Citation Nr: 1411042	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-05 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for poliomyelitis.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as due to herbicide exposure and/or as secondary to poliomyelitis.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with gender identity disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Atlanta, Georgia RO in July 2009 (which in pertinent part denied service connection for poliomyelitis and peripheral neuropathy of the lower extremities) and in January 2012 (which continued a 50 percent rating for PTSD with gender identity disorder).  The Veteran was scheduled for a videoconference Board hearing in December 2013, which he cancelled by way of a November 2013 letter.


FINDINGS OF FACT

1.  Poliomyelitis residuals involving the right lower extremity were noted on the Veteran's entrance to service and are not shown to have increased in severity during his active duty service from September 1966 to July 1969.

2.  Peripheral neuropathy of the lower extremities was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that such disability is related to the Veteran's active service, to include as due to his herbicide exposure therein; his poliomyelitis is not service-connected.

3.  At no time is the Veteran's PTSD with gender identity disorder shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; psychiatric symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.



CONCLUSIONS OF LAW

1.  Service connection for poliomyelitis is not warranted.  38 U.S.C.A. 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

2.  Service connection for peripheral neuropathy of the lower extremities, to include as secondary to a service-connected disability and/or herbicide exposure, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013).

3.  A rating in excess of 50 percent for PTSD with gender identity disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  May 2008, September 2009, and December 2011 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also advised him of the criteria for rating a psychiatric disability and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent pre- and post-service treatment records have been secured.  The RO arranged for a VA examination in January 2012, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this is a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, a VA examination for poliomyelitis is not necessary, as there is no evidence suggesting there may be a nexus between any such current disability and the Veteran's active duty service.  Regarding the claim of service connection for peripheral neuropathy, it is not alleged that such disability was manifested in service, and the claim is argued primarily as a secondary service connection claim.  As this decision denies service connection for poliomyelitis (and because there is no indication that any peripheral neuropathy of the bilateral extremities may otherwise be related to the Veteran's service), the low threshold requirement of McLendon is not met, and an examination to secure a nexus opinion is not necessary.  

The Veteran has not identified any evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.379, if the first manifestations of acute anterior poliomyelitis present themselves in a veteran within 35 days of termination of active military service, it is probable that the infection occurred during service.  If they first appear after this period, it is probable that the infection was incurred after service.  Id.

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Poliomyelitis

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden then shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

However, "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). 

In a May 1966 treatment letter (noted to have been submitted at the time of the Veteran's enlistment to service), Dr. Hudson stated that he had treated the Veteran for what he suspected was poliomyelitis involving his right leg in September 1952, and through March 1953.  Examination at that time revealed that he had a "back-knee" of the right leg, as well as pain in the knee and weakness.  Dr. Hudson opined that the Veteran had poliomyelitis with some residual weakness the last time he treated him in 1953.

The Veteran's STRs reflect complaints regarding the right lower extremity.  On June 1966 service enlistment examination, mild clawing of the toes of the right foot was noted; in a contemporaneous report of medical history, the Veteran reported a history of paralysis as well as weakness of the right knee of unknown etiology.  On September 1966 treatment, he complained of tenderness along the metatarsal heads of the right foot when required to stand or run for a prolonged period of time; pes cavus of the right foot was noted, and he was given longitudinal supports.  On April 1969 treatment, the Veteran reported having polio at age 5 involving his right calf, which left him unable to walk for a year and a half; following a physical examination, the impression was no functional residual from polio.  On July 1969 service separation examination, the lower extremities and neurologic findings were normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran reported a history of foot trouble.

The medical evidence is then silent for findings regarding poliomyelitis and the right lower extremity until 2006.  On July 2006 pain clinic examination, the assessments included postpolio syndrome, with right hip and leg pain that had increased in the previous six months.

On September 2006 neurology treatment, the Veteran was seen for a history of right leg pain.  His past history was noted to be significant for polio as a child which resulted in weakness throughout the right leg.  The Veteran reported that, beginning in May 2006, he began experiencing lower back pain radiating into the right leg and foot, accompanied by numbness and a sensation as though water were running down his anterior shin on the right.  Following a physical examination, the impressions were that the Veteran has a history of polio affecting the right leg with a new history of pain radiating down the right leg from the lower back, and numbness roughly corresponding to the L5 distribution.

On October 2006 VA treatment, the Veteran had a claw-like presentation at his right toes, and his right lower extremity was tender appearing as compared to the left, likely secondary to his history of childhood polio manifestations.  Muscle strength was 5/5 in both lower extremities.  No involuntary movement was noted.  His gait was with a limp favoring his right lower extremity.  Sensory testing was intact though decreased at the right lower extremity.  There were no focal, motor, or sensory deficits noted.  The assessments included childhood polio.

On March 2007 VA treatment, the Veteran complained of low back pain radiating down to his right leg, which he stated had been a problem ever since he had contracted polio.  Following a physical examination, on which the neurological examination was grossly intact, the assessments included chronic back and leg pain with a chronic condition of polio that the Veteran had contracted and was eventually treated.

On May 2007 VA podiatry treatment, the Veteran complained of right foot pain and lower extremity pain.  He reported that he had polio many years earlier; he stated that he developed continuous problems with the right side of his body while in service, and he went to sick call many times.  He reported that he had continued to have pain since service, described as sometimes cramping throughout the entire lower extremity or pains starting from the balls of his foot and heel and going all the way up his leg to his back.  He related a leg length discrepancy as well.  Following a physical examination, the assessments included paresis of the right foot and leg, muscle cramping, and leg length inequality; a short leg bracing system with orthopedic shoes was recommended to accommodate the severe hammertoes noted on the right foot.  

On June 2007 VA treatment, the Veteran's right tibial anterior weakness with cavo valgus foot was found by a committee evaluation to be a result of postpolio syndrome.

On January 2008 VA neurology treatment, the Veteran reported weakness in the right leg with atrophy in the gastroc muscles of the right leg, now with increased weakness with atrophy of the frontal anterior tibialis muscles and peroneus.  He reported chronic low back pain radiating down to the lower extremities.  He reported paresthesias in the right lower extremity.  An April 2007 MRI of the lumbosacral spine was noted to show significant degenerative disk disease throughout the lumbosacral spine in multiple levels with multilevel compromise of neural foramina due to the combination of degenerative disk disease with facet arthropathy and disk bulge/osteophyte complex.  He also had L4-L5 right paracentral broad-based disk with deformity of the thecal sac compromising most likely the L5 nerve root.  L5-S1 right neural foraminal stenosis was due to the disk bulge and facet arthropathy.  Following a physical examination, the impressions included polio by history involving the right lower extremity; low back pain with degenerative disk disease and dextroscoliosis affecting the right L4 and L5 levels, with symptoms seeming to correspond to this radiculopathy at L4 and L5 and to a lesser extent at L3-L4.  Neuropathic pain was also a component of his pain.  A back brace was suggested to help with scoliosis and offer symptomatic relief.

On January 2012 VA podiatry treatment, the Veteran was noted to have a complicated history of post-polio syndrome, leg length inequality, and foot length inequality.  He ambulated with a cane.  He was noted to have a history of severe peripheral neuropathy, for which he had seen a neurologist.  He was on multiple medications including Gabapentin, amitriptyline, and ibuprofen.  The assessments following a physical examination included peripheral neuropathy secondary to post-polio syndrome and lower back issues, and resultant foot deformity.

The clear pre-existence of poliomyelitis involving the right lower extremity, noted on the service entrance examination, means that the Veteran cannot be presumed sound with respect to that disability.  The pre-existence of poliomyelitis precludes a finding that it was incurred in service.  Consequently, to establish service connection for poliomyelitis, such pre-existing disability must be shown to have been aggravated by his service.  As an initial matter, he must show that the disability increased in severity during service.  See Wagner, supra.
 
Whether a disability increased in severity is determined by reviewing the evidence regarding the state of the disability before, during, and after active duty service.  In large measure, the significance of the various findings (i.e., whether they reflect a permanent increase in the level of severity/underlying pathology of the disability or merely an acute exacerbation) is a medical question.  Here, the preponderance of the evidence is against a finding that the Veteran's pre-existing poliomyelitis disability increased in severity during his active duty service from September 1966 to June 1969.    

At the time the Veteran entered service, mild cavus of the right foot and mild clawing of the toes of the right foot was noted and the Veteran reported weakness of the right knee.  On September 1966 treatment, he complained of tenderness along the metatarsal heads of the right foot when required to stand or run for a prolonged period of time; pes cavus of the right foot was noted, and he was given longitudinal supports.  An October 1966 noted a complaint of sore right foot, and he was treated with an ace bandage.  

In April 1969, the Veteran applied for a flight physical and an orthopedic consultation of the lower extremities was requested.  The orthopedic consult noted that the Veteran had polio 16 years ago in the right leg and was unable to walk for 1 1/2 years.  Physical examination revealed good range of motion of right knee and hip; right ankle dorsiflexion was to 100, only 10 degrees less than left ankle dorsiflexion; there was no muscle atrophy or weakness; there was no decreased sensation; ankle and knee reflexes in both lower extremities were 2+, except the right ankle was 1+.  The impression was "no functional limitation from polio."  The plan was "no physical limitation."  On July 1969 service separation examination, the lower extremities and neurologic findings were normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran reported a history of foot trouble.

Post-service the Veteran has reported increased symptomatology.  He has also reported that he bribed a drill instructor with others "so that we could pass the test" and that his service separation examination, in essence, did not adequately reflect his level of disability:  "there was no such thing as a exit physical we walked thru different stations and were asked a few questions."  The Veteran is competent to observe ongoing or increased symptoms of poliomyelitis (vs. increase in underlying lower extremity pathology which is a medical question), see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent that his statements are to the effect that his poliomyelitis increased in severity during service beyond the natural progress of the disease, he is not competent to provide such an opinion.  Further, to the extent that statements suggest that his symptoms worsened in service, they are contradicted by the contemporaneous medical evidence.  While there were two to three complaints of foot pain in service in 1966 and the Veteran reported a history of foot trouble at separation, the April 1969 orthopedic consultation found no residuals of polio after a thorough physical examination, and the July 1969 service separation examination reported the lower extremities and neurologic findings as normal on clinical evaluation.  The Board finds the Veteran's statements with respect to increased symptomatology in service are not credible as they are self-serving and inconsistent with the thorough orthopedic evaluation of the lower extremities and the separation examination.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  The Board finds particularly persuasive and probative the April 1969 orthopedic consultation as its specific purpose was to assess the Veteran's polio residuals (and found none), and the examiner performed an examination which included range of motion, sensory, and muscular evaluations.

Here, the preponderance of the evidence is against a finding that poliomyelitis incurred in or was aggravated by the Veteran's service.  Therefore, the Board is precluded from making a finding to the contrary.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's pre-existing poliomyelitis increased in severity during service, and therefore against a conclusion that the pre-existing disability was aggravated by service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply; the claim must be denied.

Peripheral neuropathy of the bilateral lower extremities

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

The Veteran alleges primarily that he has peripheral neuropathy of the bilateral lower extremities secondary to his poliomyelitis.  The Veteran's only service connected disability is PTSD with gender identity disorder, and the Veteran has not alleged that the peripheral neuropathy is secondary to his psychiatric disability.  Because service connection for poliomyelitis is specifically denied herein, the secondary service connection theory of entitlement lacks legal merit.  See 38 C.F.R. § 3.310.

Regarding direct service connection, as noted above the STRs reflect minimal neurological complaints, findings, treatment, or diagnosis regarding the lower extremities as the only such evidence was an assessment of right ankle reflexes at 1+ (the corresponding left ankle reflex was 2+ on the same evaluation).  On June 1966 service enlistment examination, the Veteran reported a history of paralysis, as well as weakness of the right knee.  On July 1969 service separation examination, the lower extremities and neurologic findings were normal on clinical evaluation; on a contemporaneous report of medical history, the Veteran reported a history of foot trouble.  

The preponderance of the evidence is against a finding that peripheral neuropathy of the lower extremities was manifested in service and the Veteran does not allege otherwise.  Consequently, service connection for peripheral neuropathy of the lower extremities on the basis that such disability became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records provide no indication that peripheral neuropathy of the lower extremities may somehow be directly related to the Veteran's service.  Therefore, direct service connection for peripheral neuropathy of the lower extremities (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

The Veteran provided an alternate theory of entitlement to the benefit sought based, in part, on exposure to Agent Orange in service.  The Veteran's service personnel records show that he served in the Republic of Vietnam from July 1968 to July 1969, thus his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116.  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).

The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54,763 (Sept. 6, 2013).  Effective for claims pending on September 6, 2013, as here, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

While the Veteran was not provided specific notice of the Agent Orange provisions, he clearly had actual knowledge of the older version of the regulation as he cited to a VA Handbook which provided this information.  See September 2009 written statement.  There is no prejudice to the Veteran for the Board to consider the amended regulatory provisions of September 2013 as they are more favorable to his claim (peripheral neuropathy no longer needs to be either transient, appear within weeks or months of exposure, or resolve within two years).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the Veteran had ample time to submit evidence and was able to participate effectively in the appeal process.

Regarding the onset of the disorder, the Board finds that the great weight of credible evidence is that the disorder is related to nonservice-connected post-polio syndrome and lower back issues and that it first manifested many years after service.  See January 2012 VA podiatry treatment record.  The Veteran is competent to report his observable symptoms, and the Board may not reject lay testimony solely because of the absence of any service treatment or post-service treatment for peripheral neuropathy prior to the 2000s.  However, he never reported his herbicide exposure or this theory of causation to his private or VA treatment providers but only to VA in connection with his compensation claim.  Therefore, the Board finds that the Veteran's bilateral peripheral neuropathy of the lower extremities did not manifest to a compensable degree within one year of discharge from active service or his last exposure to herbicide agents, and presumptive service connection based on exposure to herbicide agents is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R. §§ 3.303(b) 3.307, 3.309(a), (e).

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The record does not include any medical evidence that tends to support the claim that the Veteran's peripheral neuropathy of the lower extremities is related to service.  According to the Veteran, his neuropathy symptoms started in approximately 2006, or approximately 37 years after service.  

The Veteran's own statements relating his peripheral neuropathy of the lower extremities to his service, to include his exposure to Agent Orange therein, are not competent evidence, as he is a layperson, and lacks the training to opine regarding medical causation; whether a disease/condition is related to Agent Orange exposure is a medical question, and is not capable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).  Therefore, his opinion in this matter has no probative value.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for peripheral neuropathy of the lower extremities.  Accordingly, it must be denied.

Increased rating for PTSD with gender identity disorder

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

In September 2011, the Veteran submitted a claim for an increased rating for PTSD; the relevant period for consideration therefore begins one year prior, i.e., in September 2010.  

On November 2010 VA treatment, the Veteran was alert and well groomed, with good eye contact, appropriate affect, euthymic mood, normal motor activity, and friendly speech.  No language problems were noted, and no memory problems were noted.  His attention and judgment were appropriate.  His impulse control was within normal limits.  His thoughts were logical and coherent.  He denied any suicidal or homicidal thoughts.  His medication compliance and response were good.  The assessment was chronic depression and anxiety related to sexual identity, and a GAF score of 60 was assigned.

On January 2012 VA examination, the Veteran reported that his wife is his best friend and he has a good relationship with his two daughters.  He enjoys traveling and watching movies.  He stated that he is retired.  He reported that he is being treated for the diagnosis of anxiety and depression related to sexual identity, for which he is prescribed citalopram and buspirone.  He reported having difficulty sleeping.  He did not re-experience his in-service traumatic event, he did not persistently avoid stimuli associated with the trauma or numbing of general responsiveness, and he did not have persistent symptoms of increased arousal.  The examiner opined that the Veteran does not meet the full criteria for PTSD.  His symptoms were noted to include only depressed mood.  

The examiner's diagnoses included gender identity disorder (sexually attracted to females), and adjustment disorder with depressed mood.  A GAF score of 55 was assigned.  The examiner opined that the Veteran's depression is due to issues caused by his gender identity and results in isolation, feelings of depression, worrying, and low self-esteem.  He reported avoiding people because they would ridicule him and accuse him of being homosexual.  The examiner stated that the Veteran obsesses over his gender identity, he is on female hormone treatment with which he is very pleased, and he enjoys dressing as a woman.  The examiner stated that it is not possible to differentiate what symptoms are attributable to each psychiatric diagnosis.  The examiner opined that the Veteran's psychiatric diagnoses result in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran did not endorse symptoms meeting the criteria for a diagnosis of PTSD, nor are such symptoms noted in the medical record; the examiner opined that the previous PTSD symptoms appeared to have resolved.  The examiner noted that the Veteran talked extensively regarding his gender identity issues, and his depression is due to these issues.

On January 2012 VA treatment, the Veteran complained of sleep problems and nightmares.  He denied suicidal thoughts, intent or plans.  He was alert and well groomed with good eye contact, anxious affect, and euthymic mood.  His motor activity was normal and his behavior was friendly.  No language problems were noted, nor were any memory problems.  His attention and judgment were appropriate.  His impulse control was within normal limits.  His thoughts were logical and coherent.  He denied any suicidal or homicidal thoughts.  The assessments included chronic depression and anxiety related to sexual identity with mild psychotic features, and PTSD by history.  A GAF score of 60 was assigned.

On March 2012 VA treatment (the most recent mental health treatment records available for review), the Veteran stated that he was unable to talk about certain events because it was too stressful for him.  He stated that he gets flashbacks and never sleeps inside bed sheets as it reminds him of his military sexual fears and harassments.  On mental status examination, he was alert and well groomed with good eye contact.  His affect was depressed and anxious, and his mood was angry.  His motor activity was normal and his behavior was friendly.  No language problems were noted, nor were any memory problems.  His attention and judgment were appropriate.  His impulse control was within normal limits.  His thoughts were logical and coherent.  He denied any suicidal or homicidal thoughts.  The assessments included chronic depression and anxiety related to sexual identity with mild psychotic features, and PTSD by history.  A GAF score of 60 was assigned.

The reports of the VA examination, the VA treatment records, and the Veteran's statements, overall, provide evidence against his claim, as they do not show that symptoms of his PTSD with gender identity disorder produce deficiencies in most areas, so as to meet, or approximate, the criteria for a 70 percent rating.  He does not display suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  The treatment records and examination revealed no impairment of thought processes or content.  While the Veteran's statements suggest that he may have some social impairment, such impairment is encompassed by the criteria for a 50 percent rating.  The next higher, 70 percent, rating requires occupational and social impairment with deficiencies in most areas.  Here, deficiencies in most areas simply are not shown.  The Board finds quite significant that the Veteran has been married to his wife for more than 40 years, he describes her as his best friend, and he reports good relationships with his two daughters, all reflecting a level of functioning inconsistent with psychiatric impairment of a level productive of deficiencies in most areas.

The Board notes the statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 50 percent rating assigned.  Thus the lay statements do not support the assignment of a rating higher than 50 percent.

The Board notes that the GAF scores of 55 to 60 assigned by the VA examiner and treatment personnel reflect moderate symptoms and are most consistent with the 50 percent rating assigned.  

In summary, it is not shown that the Veteran's PTSD with gender identity disorder has been manifested by symptoms productive of deficiencies in most areas (or approximating such a level of severity).  Consequently, a schedular rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or functional impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, while it has been noted on VA treatment that the Veteran retired several years ago, he has not alleged that his psychiatric disability renders him unemployable.  The matter of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

Service connection for poliomyelitis is denied. 

Service connection for peripheral neuropathy of the bilateral lower extremities is denied. 

A rating in excess of 50 percent for PTSD with gender identity disorder is denied.




____________________________________________
M. C. Graham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


